UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6540


KEITH DELAUN HINTON,

                Plaintiff - Appellant,

          v.

MATTHEW DODD, CO/Sec Div. Badge #135,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00164-GBL-TRJ)


Submitted:   November 18, 2010             Decided:   November 29, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith Delaun Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith Delaun Hinton appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                               We

have     reviewed       the     record   and      find     no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Hinton      v.    Dodd,   No.    1:10-cv-00164-GLB-TRJ            (E.D.   Va.

Mar. 22,    2010).        We    dispense     with   oral     argument    because      the

facts    and    legal    contentions        are   adequately      presented     in    the

materials      before     the    court   and      argument      would   not    aid    the

decisional process.

                                                                               AFFIRMED




                                             2